Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 6, 17 and 20-28 are allowed in view of amendment filed on 08/.08/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Soma (US 20190300979) and Kheifets (US 3,782,160)
Soma discloses instant claim 5 limitation as indicated in previous office action of 06/07/2022 (Page 3-4).
Regarding positions of skewed rolls, plug and mandrel bar, Kheifets discloses a pipe (3) quenching unit used in pipe rolling lines with a plug mill. Figure 1 discloses plug (2), hollow thrust bar (1) (i.e. instant claimed mandrel bar) which holds the plug of the screw rolling mills. Plurality of roll (7) is considered skewed rolls that are disposed around a pass line on while the pipe (3) (i.e. instant claimed steel material) passes. The plug (2) is disposed between the rolls (7) and on the pass line, and the hollow thrust bar extends rearward of the plug along the pass line from a rear end of the plug (2).  Since Kheifets is published in 1974, it is reasonable to suggest the positions of positions of skewed rolls, plug and mandrel bar are conventional in the seamless pipe making are conventional in the seamless pipe making art.
However, no prior art can be found to disclose instant claim 5 required “wherein the front outer surface damming mechanism includes a plurality of front damming fluid ejection holes that are disposed around the mandrel bar, and eject a front damming fluid toward the outer surface of the hollow shell, and in the cooling step immediately after rolling, the cooling liquid is dammed from flowing to the outer surface of the hollow shell that is before entering the cooling zone, by ejecting the front damming fluid toward an upper portion of the outer surface of the hollow shell that is located in a vicinity of an entrance side of the cooling zone, from the front outer surface damming mechanism, when the hollow shell is being cooled by the outer surface cooling mechanism”.
Hence, instant claims 5, 6, 17 and 20-28 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733